Exhibit 10.2

 

AMENDMENT NO. 2

TO

INVESTOR RIGHTS AGREEMENT



THIS AMENDMENT NO. 2 TO INVESTOR RIGHTS AGREEMENT, is made and entered into as
of August 27, 2018 (this “Amendment”) by and between FlexShopper, Inc., a
Delaware corporation (the “Company”), and the investor(s) listed on the
signature pages hereto (the “Investors”).

 

RECITALS

 

WHEREAS, the Company, the Management Stockholder and the investors listed on the
signature pages thereto are party to that certain Investor Rights Agreement,
dated as of June 10, 2016, as amended by Amendment No. 1 to Investor Rights
Agreement, dated as of April 2, 2018 (as so amended, the “Agreement”; defined
terms used but not defined in this Amendment shall have the meanings ascribed to
such terms in the Agreement);

 

WHEREAS, the Company intends to conduct a firm commitment public offering of up
to $23 million in the aggregate of shares of Common Stock registered on
Registration Statement on Form S-1 (File No. 333-226823), which amount is
subject to increase by up to 20% by the Company’s filing of a Registration
Statement filed pursuant to Rule 462 under the Securities Act of 1933, as
amended (the “Offering”);

 

WHEREAS, the undersigned Investors collectively constitute Investor Parties
holding a majority of the Registrable Securities held by all Investor Parties
(the “Required Holders”) mandated by the Agreement, together with the Company,
to amend its terms and bind all Parties thereto; and

 

WHEREAS, the Required Holders and the Company wish to amend the Agreement to
exempt the Offering from any registration rights under the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

SECTION 1. Amendments to the Agreement. Pursuant to Section 4.1 of the
Agreement, the Required Holders and the Company hereby amend the Agreement as
follows:

 

(a) Section 1.1 of the Agreement is hereby amended to include the following
defined term in the appropriate alphabetical position:

 

“‘2018 Equity Offering’ means a firm commitment public offering of up to $23
million in the aggregate of shares of Common Stock registered on Registration
Statement on Form S-1 (File No. 333-226823), which amount is subject to increase
by up to 20% by the Company’s filing of a Registration Statement filed pursuant
to Rule 462 under the Securities Act.”

 



 

 

 

(b) Section 2.2 of the Agreement is hereby amended by the addition of a new
subsection (e) as follows:

 

“(e) This Section 2.2 shall not apply to the 2018 Equity Offering or the
Registration Statement filed in connection therewith.”

 

(c) Except as expressly set forth herein, this Amendment shall not be deemed to
be a waiver, amendment or modification of any provisions of the Agreement, or of
any right, power or remedy of the Parties, or constitute a waiver, amendment or
modification of any provision of the Agreement (except to the extent herein set
forth), or any other document, instrument and/or agreement executed or delivered
in connection therewith, in each case whether arising before or after the date
hereof or as a result of performance hereunder or thereunder, all of which
(except as specified herein) remain in full force and effect.

 

SECTION 2. Amendment and Modification. No term of this Amendment may be amended
or modified without the prior written consent of the Company and the Required
Holders. No provision of this Amendment may be waived except in a writing
executed and delivered by the Party against whom such waiver is sought to be
enforced. Any amendment or waiver effected in accordance with this Section 2
shall be binding upon the Investor Parties and the Company.

 

SECTION 3. Severability. If any provision of this Amendment or the application
of any such provision to any Person or circumstance shall be declared by any
court of competent jurisdiction to be invalid, illegal, void or unenforceable in
any respect, all other provisions of this Amendment, or the application of such
provision to Persons or circumstances other than those as to which it has been
held invalid, illegal, void or unenforceable, shall nevertheless remain in full
force and effect and will in no way be affected, impaired or invalidated
thereby. Upon such determination that any provision, or the application of any
such provision, is invalid, illegal, void or unenforceable, the Parties shall
negotiate in good faith to modify this Amendment so as to effect the original
intent of the Parties as closely as possible to the fullest extent permitted by
Law in an acceptable manner.

 

SECTION 4. Governing Law; CONSENT TO JURISDICTION. This Amendment and any Action
or dispute arising under or related in any way to this Amendment, the
relationship of the Parties, the transactions leading to this Amendment or
contemplated hereby and/or the interpretation and enforcement of the rights and
duties of the Parties hereunder or related in any way to the foregoing, shall be
governed by and construed in accordance with the internal, substantive Laws of
the State of New York applicable to agreements entered into and to be performed
solely within such state without giving effect to the principles of conflict of
Laws thereof. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES THAT
JURISDICTION AND VENUE IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY ANY PARTY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (INCLUDING ANY SUIT, ACTION OR
PROCEEDING SEEKING EQUITABLE RELIEF) SHALL PROPERLY AND EXCLUSIVELY LIE IN THE
COURTS OF THE STATE OF NEW YORK OR, TO THE EXTENT THE COURTS OF NEW YORK DO NOT
HAVE SUBJECT MATTER JURISDICTION, THE UNITED STATES DISTRICT COURT LOCATED IN
NEW YORK CITY. EACH PARTY HERETO FURTHER AGREES NOT TO BRING ANY SUCH SUIT,
ACTION OR PROCEEDING IN ANY COURT OTHER THAN THE COURTS IDENTIFIED IN THE
FOREGOING SENTENCE. BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS IN NEW YORK CITY FOR
ITSELF AND IN RESPECT OF ITS PROPERTY WITH RESPECT TO SUCH SUIT, ACTION OR
PROCEEDING. THE PARTIES HERETO IRREVOCABLY AGREE THAT VENUE WOULD BE PROPER IN
EACH OF THE FOREGOING COURTS, AND HEREBY WAIVE ANY OBJECTION THAT ANY SUCH COURT
IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH SUIT, ACTION OR
PROCEEDING.

 



 2 

 

 

SECTION 5. Headings. The headings in this Amendment are for convenience of
reference only and shall not constitute a part of this Amendment, nor shall they
affect its meaning, construction or effect.

 

SECTION 6. Counterparts; Electronic Delivery. This Amendment may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Amendment and
any signed agreement or instrument entered into in connection with this
Amendment, and any amendments hereto or thereto, to the extent delivered by
means of a telecopy machine or electronic mail (any such delivery, an
“Electronic Delivery”), shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise (a) the use of Electronic Delivery to
deliver a signature or (b) the fact that any signature or agreement or
instrument was transmitted or communicated through the use of Electronic
Delivery, as a defense to the formation of a contract, and each such party
forever waives any such defense, except to the extent such defense related to
lack of authenticity.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 

 

COMPANY:       FlexShopper, Inc.         By: /s/ Brad Bernstein   Name: Brad
Bernstein   Title: Chief Executive Officer

 

 

INVESTOR:         B2 FIE V LLC         By: /s/ Harin de Silva   Name: Harin de
Silva   Title: Authorized Person

 

 

Signature Page to Amendment No. 2 to Investor Rights Agreement

 

4



 

 